MATTER OF C

G

Application for PERMISSION TO REAPPLY
A-11046691
Doeided by Regional Commissioner Novom,ber 11, 1959

Approved by Assistant Commissioner December 10, 1959
Permission to reapply after deportation—Not granted where previous deportation indicated not bona fide crewman—Alpo ineligible An waiver nude' section
212(d)(3).
(1) Permission to reapply for admission as a crewman will not be granted to
an alien whose past record—deportation as an overstayed crewman and
attempt to enter as a stowaway--indicates that he is not a bona, fide nonimmigrant.
(2) The same reason would require denial of an application under section
212(d) (3) of the 11452 act for waiver of the section 212(a) (17) ground of

inadmissibility.
BEFORE THE REGIONAL COMMISSIONER

Discussion: This case comes forward on appeal from the district
director's order denying the application on the ground that the
applicant's previous disregard for the immigration laws of the
United States does not warrant favorable consideration of the application.
Applicant is a 29-year-old male, a native and citizen of Chile.
He is single and has no relatives in the United States other than
a cousin whose whereabouts are unknown.
Applicant states that he is a crewman; that he first entered the
United States during August of 1952 nc such ; and since that time
has entered on numerous occasions in pursuit of his calling. The
record establishes that he was last admitted as a crewman at Mobile,
Alabama, on March 8, 1957, for a period to expire on March 15,
1957. Applicant did not depart within the period of time granted
and, at a hearing on April 9, 1957, before a special inquiry officer
in deportation proceedings he was found to be unlawfully in the
United States on a remained longer charge. The special inquiry
officer in his decision granted applicant the voluntary departure
privilege to depart within the period of time set by the district
director, or any authorized extension thereof, with an alternate order

that if he did not depart the voluntary departure privilege would
4."

be withdrawn

and order of deportation without further proceedinge

The applicant did not depart, and on May 10, 1957,
warrant of deportation issued. He was deported from the United
States on MU 23, 1957, at Miami, Florida.
The applicant next r.rrved in the United States at San Francisco,
California, on June 6, 1959, as a stowaway on board the SS. Ocean
Alice. His intention at that time was to effect a surreptitious entry
into the United States for the purpose of seeking work. Notice
to detain and deport a stowaway was served on the master of the
vessel and the agent. Applicant was subsequently deported from
the United States at Los Angeles. California, on June 25, 1059.
In his instant application, the alien seeks permission to reapply
for admission as a crewman.
As set forth above, the applicant was admitted as a crewman,
overstayed the period for which he was admitted, and was subsequently deported from the United States. The record of his past
would issue.

actions indicates that he is not a

Loma

file crewman and on this

basis his application will be denied. Had the alien applied for a
waiver of his inadmissibility under section 212(a) (17) of the Immigration and Nationality Act pursuant to section 212(d) (3), that
application also would be denied on the same grounds, namely,
in view of his past record he has failed to establish that he is a
bona file crewman. For the reason stated above the appeal will
be dismissed.
The conclusions set forth above are predict
on the applicant's
actions surrounding his entry as a crewman at Mobile, Alabama,
on March 8, 1957, and his subsequent deportation at Miami, Florida,
on May 23, 1957, as an overstayed nonimmigrant crewman. The
same findings would be made based solely on his actions at the
time he attempted to enter as a stowaway to seek work in the
United States and his deportation following that incident.
Order: It is ordered that the alien's application for permission
to reapply for admission into the United States after deportation
be and the same is hereby denied on the ground that he is not a
bona fide crewman.

477

